DETAILED ACTION
Claim Interpretation
In regards to 35 USC 112(f), Examiner notes that the claims identified in the Office action of 2/17/2022 still do invoke 112(f), thus, the interpretation outlined in the previous Office action still applies herein
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leonard Taylor (Reg. No. 50,376) on 8/9/2022.

The application has been amended as follows: 

(Currently Amended) A storage device comprising:
a main data area comprising a plurality of main memory devices including first memory devices coupled to a first channel and second memory devices coupled to a second channel, a number of the first memory devices being equal to a number of the second memory devices; 
a reserved area comprising at least one reserved memory device coupled to the second channel, wherein the reserved area is only coupled through the second channel; and
a memory controller coupled to the first channel and the second channel,
wherein the memory controller is configured to, based on a memory state of each of the plurality of main memory devices, determine a memory device to perform a data write operation, the memory device being determined from the main data area in response to the memory state being a first state, and the memory device being determined from the main data area and the reserved data area in response to the memory device being a second state

2. (Previously Presented) The storage device of claim 1, wherein the memory controller includes:
a memory state monitor configured to identify memory state information representing the memory state; and
a write operation controller configured to determine the memory device to perform the data write operation based on the memory state information and to output a program command to the determined memory device.

3. (Previously Presented) The storage device of claim 2, wherein the memory state information includes a number of free blocks among memory blocks included in the plurality of main memory devices, and wherein the write operation controller:
determines a memory device on which the data write operation is to be performed, among the plurality of main memory devices and the at least one reserved memory device, in response to the number of free blocks being less than a predetermined threshold value; and
determines a memory device, on which the data write operation is to be performed among the plurality of main memory devices, in response to the number of free blocks being greater than or equal to the threshold value.

4. (Previously Presented) The storage device of claim 2, wherein the memory state information includes a size of valid data stored in the plurality of main memory devices, and wherein the write operation controller:
determines a memory device, on which the data write operation is to be performed among the plurality of main memory devices and the at least one reserved memory device, in response to the size of valid data being greater than a predetermined threshold value; and
determines a memory device, on which the data write operation is to be performed among the plurality of main memory devices, in response to the size of valid data being less than or equal to the threshold value.

5. (Previously Presented) The storage device of claim 2, wherein the memory state information includes a representative erase-write count value of memory blocks included in the plurality of main memory devices and wherein the write operation controller:
determines a memory device, on which the data write operation is to be performed among the plurality of main memory devices and the at least one reserved memory device, in response to the representative erase-write count value being greater than a predetermined threshold value; and
determines a memory device, on which the data write operation is to be performed among the plurality of main memory devices, in response to the representative erase-write count value being less than or equal to the threshold value.

6. (Previously Presented) The storage device of claim 5, wherein the representative erase-write count value is one of a maximum value, a mean value, a median value, and a minimum value of erase-write count values of each of the memory blocks included in the plurality of main memory devices.

7. (Currently Amended) A memory controller coupled to a first channel and a second channel, the memory controller comprising:
a memory state monitor configured to identify memory state information on a current state of each of a plurality of main memory devices included in a main data area, the plurality of main memory devices including first memory devices coupled to the first channel, and second memory devices coupled to the second channel, a number of the first memory devices being equal to a number of the second memory devices; and
a write operation controller configured to, based on the memory state information, control a memory device, from among the plurality of main memory devices, to perform a data write operation, wherein the memory device is selected from the main data area in response to the memory state being a first state, and wherein the memory device is selected from the main data area and a reserved area comprising at least one reserved memory device in response to the memory device being a second state
wherein the at least one reserved memory device is coupled to the second channel, and wherein the reserved area is only coupled through the second channel.

8. (Previously Presented) The memory controller of claim 7, wherein the write operation controller includes:
a write position determiner configured to, based on the memory state information, identify a memory device, from among the plurality of main memory devices, to perform the data write operation, or identify a memory device, from among the plurality of main memory devices and the at least one reserved memory device, to perform the data write operation, and output address information corresponding to the identified memory device; and
a command generator configured to output a program command to the identified memory device based on the address information.

9. (Previously Presented) The memory controller of claim 8, wherein the write operation controller further includes a map data storage configured to store map data representing a logical address-physical address mapping relationship of data stored in the plurality of main memory devices and the at least one reserved memory device, and to provide the map data to the write position determiner,
wherein the command generator outputs map update data corresponding to the program command to the map data storage, and 
wherein the map data storage updates the map data based on the map update data.

10. (Previously Presented) The memory controller of claim 9, wherein the memory state information includes a number of free blocks among memory blocks included in the plurality of main memory devices, and wherein the write position determiner:
identifies a memory device, on which the data write operation is to be performed among the plurality of main memory devices and the at least one reserved memory device, in response to the number of free blocks being less than a predetermined threshold value; and
identifies a memory device, on which the data write operation is to be performed among the plurality of main memory devices, in response to the number of free blocks being greater than or equal to the threshold value.

11. (Previously Presented) The memory controller of claim 9, wherein the memory state information includes a size of valid data stored in the plurality of main memory devices, and wherein the write position determiner:
	identifies a memory device, on which the data write operation is to be performed among the plurality of main memory devices and the at least one reserved memory device, in response to the size of valid data being greater than a predetermined threshold value; and
identifies a memory device, on which the data write operation is to be performed among the plurality of main memory devices, in response to the size of valid data being less than or equal to the threshold value.

12. (Previously Presented) The memory controller of claim 9, wherein the memory state information includes a representative erase-write count value of memory blocks included in the plurality of main memory devices, and wherein the write position determiner:
identifies a memory device, on which the data write operation is to be performed among the plurality of main memory devices and the at least one reserved memory device, in response to the representative erase-write count value being greater than a predetermined threshold value; and
	identifies a memory device, on which the data write operation is to be performed among the plurality of main memory devices, in response to the representative erase-write count value being less than or equal to the threshold value.

13. (Previously Presented) The memory controller of claim 12, wherein the representative erase-write count value is one of a maximum value, a mean value, a median value, and a minimum value of erase-write count values of each of the memory blocks included in the plurality of main memory devices.

14. (Currently Amended) A method for operating a memory controller coupled to a first channel and a second channel, the method comprising:
identifying a data write state of each of a plurality of main memory devices included in a main data area, the plurality of main memory devices including first memory devices coupled to the first channel, and second memory devices coupled to the second channel, a number of the first memory devices being equal to a number of the second memory devices;
based on the data write state, selecting a memory device to perform a data write operation, wherein the memory device is selected from the main data area in response to the memory state being a first state, and wherein the memory device is selected from the main data area and a reserved data area in response to the memory device being a second statewherein the reserved area includes 
	outputting a program command for controlling the selected memory device to perform a data write operation, 
wherein the at least one reserved memory device is coupled to the second channel, and
wherein the reserved area is only coupled through the second channel.

15. (Previously Presented) The method of claim 14, wherein selecting the memory device includes:
referring to a number of free blocks among memory blocks included in the plurality of main memory devices based on information on the data write state, 
selecting a memory device, on which the data write operation is to be performed among the plurality of main memory devices and the at least one reserved memory device, in response to the number of free blocks being less than a predetermined threshold value, and
selecting a memory device, on which the data write operation is to be performed among the plurality of main memory devices, in response to the number of free blocks being greater than or equal to the threshold value.

16. (Previously Presented) The method of claim 14, wherein selecting the memory device includes:
	referring to a size of valid data stored in the plurality of main memory devices based on information on the data write state,
	selecting a memory device, on which the data write operation is to be performed among the plurality of main memory devices and the at least one reserved memory device, in response to the size of valid data being greater than a predetermined threshold value, and
	selecting a memory device, on which the data write operation is to be performed among the plurality of main memory devices, in response to the size of valid data being less than or equal to the threshold value.

17. (Previously Presented) The method of claim 14, wherein selecting the memory device includes:
referring to a representative erase-write count value of memory blocks included in the plurality of main memory devices based on information on the data write state,
	selecting a memory device, on which the data write operation is to be performed among the plurality of main memory devices and the at least one reserved memory device, in response to the representative erase-write count value being greater than a predetermined threshold value, and
selecting a memory device on which the data write operation is to be performed among the plurality of main memory devices in response to the representative erase-write count value being less than or equal to the threshold value.

18. (Previously Presented) The method of claim 17, wherein the representative erase-write count value is one of a maximum value, a mean value, a median value, and a minimum value of erase-write count values of each of the memory blocks included in the plurality of main memory devices.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art does not teach the limitations of a main data area comprising a plurality of main memory devices including first memory devices coupled to a first channel and second memory devices coupled to a second channel, a number of the first memory devices being equal to a number of the second memory devices and a reserved area only coupled through the second channel, in combination with the limitation of selecting a memory device from the main data area in response to the memory state being a first state, and selecting a memory device from the main data area and the reserved data area in response to the memory device being a second state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE W BENNER whose telephone number is (571)270-0067. The examiner can normally be reached Mon - Thurs (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, REGINALD BRAGDON can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JANE W. BENNER
Primary Examiner
Art Unit 2131



/JANE W BENNER/            Primary Examiner, Art Unit 2139